

113 HR 3235 IH: To provide for the compensation of any Federal, State, or local employee furloughed due to a lapse in appropriations which began on or about October 1, 2013.
U.S. House of Representatives
2013-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3235IN THE HOUSE OF REPRESENTATIVESOctober 2, 2013Mr. Griffin of Arkansas introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo provide for the compensation of any Federal, State, or local employee furloughed due to a lapse in appropriations which began on or about October 1, 2013.1.Compensation for furloughed employees(a)In generalAny Federal employee or State or local employee furloughed due to a lapse in appropriations (from the Treasury of the United States) which began on or about October 1, 2013, shall be compensated at such employee’s standard rate of compensation, for the period of such lapse in appropriations, as soon as practicable after such lapse in appropriations ends.(b)DefinitionsFor purposes of this Act—(1)the term Federal employee means an employee as defined by section 2105 of title 5, United States Code;(2)the term State or local employee means an individual employed by the government of a State, municipality, or other political subdivision of a State, or by the government of the District of Columbia, whose principal employment is in connection with an activity which is financed in whole or in part by loans or grants made by the United States; and(3)the term State means a State or territory or possession of the United States.